Title: From James Madison to William Gray, 11 January 1809
From: Madison, James
To: Gray, William



Sir.
Dept: of State, Jany: 11. 1809.

I have received your Letter of the 29th. Ult:, accompanying one from B. T. Reed, and other papers relating to the capture of the Schooner Lively, and the condemnation of her Cargo by the British Vice Admiralty Court at Antigua.  This is one of many cases, in which the proceedings of that and other British Admiralty Courts have shamefully violated the rules of justice & the rights of Neutrals.  As it is not probable that any interposition can be obtained from the British Government, until the effect of an appeal shall be tried, nor then unless it be comprehended in some general arrangement for redressing wrongs of this kind.  The most that can be said to the sufferer is that his case will be deposited with others which plead for such an arrangement.  In the mean time he may have the aid of Mr: Lyman, the Public Agent at London, should he seek it, in prosecuting an appeal there; it being understood however that the aid is to be without expense to the United States.
I am sorry that Mr: Rose, should have fallen under the unfavorable appearances presented on this occasion; the worse so, as it is very difficult to obtain fit Agents in the places where Vice Courts of Admiralty are established.  If any further information concerning this conduct should reach you, you will oblige the Department of State by ennumerating it, as well as any knowledge you may have of characters likely to discharge better the trust of Mr. Rose.  I am &c.

James Madison.

